ACCEPTED
                                                                                    01-15-00360-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                                6/5/2015 8:56:45 AM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK


                           Case No. 01-15-00360-CV

                            COURT OF APPEALS                      FILED IN
                                                           1st COURT OF APPEALS
                         FIRST DISTRICT OF TEXAS               HOUSTON, TEXAS
                           AT HOUSTON, TEXAS               6/5/2015 8:56:45 AM
                                                           CHRISTOPHER A. PRINE
                                                                   Clerk

                             LEECO STEEL, LLC,

                                                       Appellant-Intervenor,

                                       v.

                          GLOBENET METALS, LLC,

                                                       Appellee,

                                      and

               AUBREY R. CONNER AND PIERCE METALS, LLC

                                                       Appellee.


                On Appeal from the 353rd Judicial District Court
                             Travis County, Texas


             APPELLANT'S MOTION TO DISMISS APPEAL


TO THE HONORABLE COURT OF APPEALS:

      Appellant Leeco Steel, LLC files its request for the Court to dismiss this

appeal.




                                       1
       1.    Appellant is a judgment creditor of Appellee Pierce Metals, LLC

("Pierce Metals") and intervened to challenge a turnover order entered in a

separate proceeding initiated by Appellee GlobeNet Metals, LLC ("GlobeNet").

GlobeNet also purports to be a judgment creditor of Pierce Metals. Appellant did

not receive notice of the separate proceeding until the turnover order had been

entered and therefore proceeded to file this appeal.

      2.     Appellant and GlobeNet have agreed to a private resolution of the

matters subject to Appellant's appeal. Appellant is therefore withdrawing its

appeal.

      3.     Appellant asks the Court to dismiss this appeal without issuance of

any ruling as to the merits of the appeal, pursuant to Texas Rule of Appellate

Procedure 42.1 (a)(1).




                                         2
Respectfully submitted,

FEE, SMITH, SHARP & VITULLO, L.L.P




bsanders@feesmith.com
JEFFREY D. BOYD
State Bar No. 24069404
jboyd@feesmith.com
816 Congress Avenue, Suite 1265
Austin, Texas 78704
(512) 479-8400
(512) 479-8402 [Fax]

ATTORNEYS FOR APPELLANT




       3
                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the
foregoing was served on all parties of record and the following in accordance
with the Texas Rules of Appellate Procedure, as follows on the 5th day of June,
2015:

Via Facsimile & Certified Mai/IR.RR       Via Email and Certified Mail/RRR
Matias Garcia                             Aubrey R. Conner
Barnett & Garcia, PLLC                    Pierce Metals, LLC
3821 Juniper Trace, Suite 108             241651-10 West, Ste. 217
Austin, Texas 78738                       San Antonio, Texas 78257
(512) 266-8803 [Fax]                      aubrey .conner 1@att.net
Attorneys for Globenet Metals, LLC        Defendant-Appellee
Via Certi[ied Maii/RRR                    Via Email
Pierce Metals, LLC                        JW Johnson
1114 Highway 87 South                     Johnson Law
San Angelo, Texas 76904                   San Angelo
Defendant-Appellee                        jlo@johnsonlawoffices.org
                                          Attorney for Defendant-Appellee




                                      4